Title: To Thomas Jefferson from William Brent, 25 July 1807
From: Brent, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            City of Washington 25th. July 1807
                        
                        At this momentous Crisis the Bosom of every true American beats high, and the ardor with which all desire to
                            enrol their names in the Cause of Justice and their Country is a happy presage of the result: but many of the most zealous
                            and brave Sons of Columbia are unfortunately restrained from joining in the Horse, on account of their inability to encounter the necessary Expenses, although acknowledged the most
                            useful Troops; for the Uniform, the purchase & support of proper Horses press hard on those whose means are not extensive: And as we are peculiarly situated, being subject to
                            the Government only, from whose Chief we have the honor of receiving our Commissions, and being without the power of
                            filling our Troop from among the wealthy, as in large & populous States: as the Happiness also of Millions depends on
                            the safety of the Government, we flatter ourselves that a Supply of Sabres, Pistols & Carabines will not be deemed an
                            indelicate or unreasonable request from those in whose behalf I have the honor
                  of subscribing myself Your most Obedt.
                            & humble St.
                        
                            Wm Brent
                     
                        
                    